--------------------------------------------------------------------------------

EXHIBIT 10.1

 
ASSET PURCHASE AGREEMENT


BY AND BETWEEN


ADMAX MEDIA INC.,


AS SELLER,


AND


SILVERBACK NETWORK, INC.


AS PURCHASER






 
DECEMBER 3, 2010
   
 
 

--------------------------------------------------------------------------------

 
   
ASSET PURCHASE AGREEMENT
 
This ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of  December 3, 2010
by and between Silverback Network, Inc., a Pennsylvania corporation
(“Purchaser”), and AdMax Media Inc., a Nevada corporation (“Seller”).
 
BACKGROUND
 
Seller owns and operates a lead generation service business through Seller’s
lead generation division consisting of (i) a call center segment that acquires
consumer data, conducts outbound and/or inbound telemarketing to verify leads
and matches leads to specific educational aggregators and/or institutions, (ii)
a list management services segment that generates or purchases consumer data for
educational lead verification and sells and/or licenses that data to list
managers or other third parties, (iii) an online lead generation segment
consisting of three online portals: www.getmycollegedegree.com,
www.internetcollegedirectory.com and www.collegematchingservice.com and (iv)
related technology and business processes (collectively, the “Business”).
 
Seller desires to sell, and Purchaser desires to buy, substantially all of the
assets used in the Business subject to the terms and conditions set forth in
this Agreement.
 
AGREEMENT
 
In consideration of the above recitals and of the mutual agreements and
covenants contained in this Agreement, Purchaser and Seller, intending to be
legally bound, agree as follows:
 
ARTICLE 1
DEFINITIONS
 
1.1  Defined Terms.  Unless otherwise defined, capitalized terms used herein
shall have the following meanings:
 
 “Action” means any action, suit, litigation, proceeding, investigation,
arbitration or mediation by or before any Governmental Authority.
 
“Affiliate” means a Person that directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with, the
Person referred to.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Call Centers” means the third party call centers located in Costa Rica that
Seller contracts with for call center services.
 
 “Employee Benefit Plan(s)” means any “employee welfare benefit plan” as defined
in Section 3(1) of ERISA or any “employee pension benefit plan” as defined in
Section 3(2) of ERISA to which Seller contributes or is required to contribute,
and which covers any Business Employee, including each multi-employer welfare
benefit plan.
   
 
2

--------------------------------------------------------------------------------

 
   
“Encumbrance” means any lien, pledge, charge, security interest, deed of trust,
mortgage, option, right of first refusal, equitable interest or similar
restriction on ownership.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“GAAP” means generally accepted accounting principles.
 
“Governmental Authority” means any government or governmental or regulatory body
or entity thereof, or political subdivision thereof, whether federal, state,
provincial, local or foreign, or any agency, department, board, commission,
instrumentality or authority thereof.
 
“Knowledge” and “to the knowledge of” means, with respect to Seller, the actual
knowledge of the following senior management team of Seller: Chris Seidel, Aaron
Gravitz, Bill McCarthy and Tom Banks.
 
“Laws” means all laws of any nation or political subdivision thereof, including,
without limitation, all federal, state, provincial, local or foreign statutes,
regulations or ordinances.
 
“Leases” means all leases, subleases, licenses and other occupancy or lease
agreements, together with all amendments, supplements and nondisturbance
agreements pertaining thereto, under which Seller leases, subleases, licenses,
occupies or uses any real property.
 
“Losses” means all losses, costs, claims, liabilities, fines, penalties,
incidental damages, consequential damages and expenses, including interest which
may be imposed in connection therewith and court costs and reasonable fees and
disbursements of attorneys, accountants and experts.
 
“Permitted Encumbrances” means (i) Encumbrances for current Taxes not yet due
and payable, (ii) carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, landlord’s and other similar Encumbrances if payment is not yet due
on the underlying obligation, (iii) Encumbrances arising in the ordinary course
of business in compliance with workers’ compensation, unemployment insurance and
other social security Laws or regulations, (iv) Encumbrances related to any
interest or title of a vendor or lessor of property subject to a capital or
operating lease, (v) Encumbrances created by this Agreement, and (vi)
Encumbrances disclosed in the Disclosure Schedules.
 
“Person” means an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated association, or a
Governmental Authority.
 
 “Representatives” means any officer, director, principal, shareholder, partner,
attorney, accountant, advisor, agent, trustee, employee or other representative
of a party.
 
“Retained Business” means any business of Seller other than the Business.
 
“Taxes” means all taxes, charges, fees, levies, imposts, customs duties or other
assessments imposed by and required to be paid to any Governmental Authority
including any federal, state, provincial, municipal, local or foreign taxing
authority, including, without limitation, income, excise, real and personal
property, sales, transfer, import, export, ad valorem, payroll, use, goods and
services, value added, capital, capital gains, alternative, net worth, profits,
withholding, employer health and franchise taxes (including any interest,
penalties, fines or additions attributable to or imposed on or with respect to
any such assessment) and any similar charges in the nature of a tax including
unemployment and employment insurance payments and workers compensation
premiums, together with any installments with respect thereto and any estimated
payments or estimated taxes and whether disputed or not.
  
 
3

--------------------------------------------------------------------------------

 
   
“Tax Return” means any return, report, information return or other document
(including any related or supporting information) filed or required to be filed
with any federal, state, provincial, municipal, local or foreign governmental
entity or other authority in connection with the determination, assessment or
collection of any Tax or the administration of any Laws, regulations or
administrative requirements relating to any Tax.
 
1.2  Other Defined Terms.  The following capitalized terms shall have the
meanings given to them in the Sections set forth below:
  

  Term Section         Agreement Introduction  
Allocation
2.8(a)  
AR Payor
2.6(b)(i)  
Assigned Contracts
2.1(d)  
Assumed Liabilities
2.3  
Assignment and Assumption Agreement
2.7(a)(iv)  
Business
Background   Business Employee  3.11(a)   Closing  2.7   Closing Cash Payment 
2.5(b)   Closing Date  2.7   Collateral Agreements  3.2   Competing Business 
6.6(c)   Contract Parties  6.6(b)   Deposit  2.5(a)   Escrow Agreement  2.5(c)  
Excluded Assets  2.2   Excluded Liabilities 2.4   Final Working Capital Amount 
2.6(b)(iv)  
Financial Statements 
3.16  
Holdback Amount 
2.5(c)  
Indemnified Party 
5.6(a)  
Indemnifying Party 
5.6(a)  
Lenco
3.4  
Most Recent Financial Statement
3.16  
Objection Notice 
2.6(b)(iii)  
Purchased Assets
2.1  
Purchased Intellectual Property 
2.1(a)  
Purchased Names/Marks 
2.1(f)  
Purchase Price
2.5  
Purchaser 
Introduction  
Recent Financial Statement
3.16  
Seller 
Introduction  
Supporting Documents 
2.6(b)(ii)  
Transferred Employees 
6.5  
Transition Services
6.2  
Working Capital 
2.6(a)  
Working Capital Deficit 
2.6(b)(iv)  
Working Capital Statement 
2.6(b)(ii)  
Working Capital Surplus 
2.6(b)(iv)  
Year-End Financial Statement 3.16
3.16

 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE 2
PURCHASE AND SALE
 
2.1   Purchased Assets.  Subject to the terms and conditions of this Agreement,
Seller shall sell, transfer, convey, assign and deliver to Purchaser at the
Closing, and Purchaser shall purchase and acquire from Seller, free and clear of
all Encumbrances (other than the Assumed Liabilities), at the Closing the
following assets of the Business (collectively, the “Purchased Assets”):
 
(a)   all software rights, computer software, source code, object code and
licensing agreements owned by Seller related primarily to the Business (the
“Purchased Intellectual Property”), including those set forth on Schedule
2.1(a);
 
(b)   all customer lists and records primarily related to the Business;
 
(c)   all furniture, fixtures, and equipment owned by Seller which is primarily
related to the Business, as set forth on Schedule 2.1(c), which includes, but is
not limited to, the servers and equipment located at the Call Centers;
 
(d)   all contracts set forth on Schedule 2.1(d) (collectively, the “Assigned
Contracts”);
 
(e)   the primary personal computer used by each Transferred Employee as set
forth on Schedule 2.1(e);
 
(f)   the corporate names, trademarks and tradenames set forth on Schedule
2.1(f) (the “Purchased Names/Marks”);
 
(g)   all of Seller’s books, files and records relating to the operation of the
Business, including those records necessary to demonstrate compliance with
federal and state laws and regulations as to telemarketing activities, provided,
however, that Seller shall be entitled to retain one copy of its books, files,
and records relating to the operation of the Business; and
  
 
5

--------------------------------------------------------------------------------

 
  
(h)   all accounts receivable of Seller related primarily to the Business and as
set forth on Schedule 2.1(i).
 
All schedules referenced in this Section 2.1 shall be delivered on the date
hereof and shall reflect the given assets as of November 15, 2010. All such
schedules shall be updated as of December 31, 2010 and delivered to Purchaser no
later than December 28, 2010.
 
2.2   Excluded Assets.  Notwithstanding any provision in this Agreement to the
contrary, Purchaser shall not purchase from Seller any asset of the Business or
of Seller that is not listed in Section 2.1 of this Agreement, including, but
not limited to, any of the following assets of Seller (the “Excluded Assets”):
 
(a)   Seller’s rights under this Agreement or any other document or agreement
delivered to or received by Seller in connection herewith;
 
(b)   all bank accounts of Seller, regardless of whether they relate to the
Business;
 
(c)   all contracts, licenses, Leases and other agreements of Seller (other than
the Assigned Contracts);
 
(d)   any right under any insurance policy, letter of credit or surety bond
maintained by Seller (including those set forth on Schedule 3.13), regardless of
whether they relate to the Business or the Purchased Assets;
 
(e)   any asset used primarily in the Retained Business;
 
(f)   cash and cash equivalents;
 
(g)   all trademark rights and trade names owned by Seller other than the
Purchased Names/Marks;
 
(h)   the primary personal computer used by any employee of Seller other than a
Transferred Employee; and
 
(i)   all other property, tangible and intangible, real or personal, and all
other assets of Seller, other than the Purchased Assets.
 
2.3   Assumed Liabilities.  Purchaser shall, as of the Closing Date, assume, and
agree to pay, perform or otherwise discharge, as the same shall become due in
accordance with their respective terms, the following liabilities, obligations
and commitments of Seller with respect to the Business (the “Assumed
Liabilities”):
 
(a)    those liabilities, obligations and commitments arising from or relating
to ownership of the Purchased Assets (other than the Assigned Contracts) after
the Closing Date;
 
(b)    Permitted Encumbrances;
 
 
6

--------------------------------------------------------------------------------

 
 
(c)    liabilities, obligations and commitments arising out of the Assigned
Contracts after the Closing Date; and
 
(d)    all accounts payable of Seller related exclusively to the Business and as
set forth on Schedule 2.3(d).
 
2.4   Excluded Liabilities.  Notwithstanding anything to the contrary herein or
in any Schedule or Exhibit hereto, except as specified in Section 2.3 above,
Purchaser shall not assume any liabilities, obligations or commitments of Seller
(the “Excluded Liabilities”), which shall remain the liabilities, obligations
and commitments of Seller.  Without limiting the generality of the foregoing,
Excluded Liabilities include, and shall not be limited to:
 
(a)   all Taxes and deferred Tax liabilities of Seller;
 
(b)   all liabilities and obligations arising under Seller’s Employee Benefit
Plans; and
 
(c)   any obligation or liability incurred by Seller or its Affiliates to pay
any fee or commission to any broker, finder, investment banker or other
intermediary in connection with the transactions contemplated by this Agreement.
 
2.5   Purchase Price.  The purchase price for the Purchased Assets shall be Two
Million Eight Hundred Thousand Dollars ($2,800,000), as adjusted pursuant to
Section 2.6 (the “Purchase Price”), paid as follows:
 
(a)   Upon execution of this Agreement, Purchaser shall deliver Twenty-Five
Thousand Dollars ($25,000) in immediately available funds by wire transfer to a
bank account previously designated by Seller to Purchaser (the “Deposit”).
 
(b)   at the Closing, Purchaser shall deliver Two Million Five Hundred Thousand
Dollars ($2,500,000) in immediately available funds by wire transfer to a bank
account designated by Seller pursuant to wire instructions delivered by Seller
to Purchaser at least two (2) days prior to the Closing Date (the “Closing Cash
Payment”);
 
(c)   at the Closing, Purchaser shall deliver One Hundred Twenty-Five Thousand
Dollars ($125,000) into an escrow account, designated by Seller and Purchaser to
cover Seller’s indemnification obligations hereunder (the “Holdback Amount”),
which Holdback Amount shall be held by an escrow agent in accordance with an
Escrow Agreement substantially in the form set forth on Exhibit A hereto (the
“Escrow Agreement”); and
 
(d)   within one hundred eighty (180) days after the Closing, Purchaser shall
deliver One Hundred Fifty Thousand Dollars ($150,000), as adjusted pursuant to
Section 2.6 below, in immediately available funds by wire transfer to Seller’s
previously designated bank account.
 
2.6   Purchase Price Adjustment.  The Purchase Price shall be subject to
adjustment based on adjustments in the amount of Working Capital referenced in
Section 2.1(h) above.
  
 
7

--------------------------------------------------------------------------------

 
 
(a)   Definition of Working Capital.  For purposes of this Agreement, the term
“Working Capital” shall mean the excess of current assets of Seller associated
with the Business over the current liabilities of Seller associated with the
Business, in each case determined as of the Closing and in accordance with GAAP
consistent with the past practices of Seller with respect to the Business;
provided, however, that (1) in lieu of accounts receivable set forth on Schedule
2.1(i) that would otherwise be reflected in working capital, Working Capital
shall include only those amounts actually collected by Purchaser in respect of
such accounts receivable on or before the 120th day following the Closing and
(2) in lieu of accounts payable set forth on Schedule 2.3(d) and accrued
expenses that would otherwise be reflected in working capital, Working Capital
shall include only amounts actually paid by Purchaser in respect of such
accounts payable on or before the 120th day following the Closing.
 
(b)   Working Capital Adjustment
 
(i)   Collection Protocols.  In collecting the accounts receivable relating to
the Business that Seller had accrued as of the Closing, (A) Purchaser shall use
commercially reasonable efforts after the Closing to collect such accounts
receivable in accordance with applicable law and Seller’s past collection
policies and procedures administered in the ordinary course of Seller’s
business, and such efforts shall be no less than the efforts generally utilized
by Purchaser with respect to its own accounts receivable; provided, however,
that Purchaser shall not be required to commence any legal action in connection
with such collection efforts, (B) Purchaser shall not, under any circumstances,
provide any obligor under any such accounts receivable (each, an “AR Payor”)
with any accommodations, credits or other arrangements outside the ordinary
course of business, the effect of which would be to reduce the aggregate amount
of such accounts receivable due from such AR Payor, and (C) all amounts
collected by or on behalf of Purchaser from an AR Payor after the Closing shall
first be applied to the oldest outstanding accounts receivable balance
attributable to the AR Payor.
 
(ii)   Working Capital Statement.  Purchaser, on the 120th day after the
Closing, shall prepare and deliver to Seller: its calculation of Working Capital
(the “Working Capital Statement”); all work papers and copies of source
documents used by Purchaser in preparing the Working Capital Statement
(collectively, the “Supporting Documents”); and a report in writing describing,
on an account-by-account basis for each AR Payor, any amount that remains
outstanding with respect to any accounts receivable, (A) the beginning balance
of the accounts receivable, measured as of the Closing, owed by such AR Payor,
(B) all amounts collected from such AR Payor (and the application of such
amounts) and (C) the ending balance of the accounts receivable owed by such AR
Payor.  All accounts receivable that remain uncollected as shown on the Working
Capital Statement shall be re-assigned to Seller on the 120th day after the
Closing.
 
 
8

--------------------------------------------------------------------------------

 
 
(iii)   Dispute Resolution. Within thirty (30) days after the delivery of the
Working Capital Statement and Supporting Documents, Seller may deliver written
notice (the “Objection Notice”) to Purchaser of any objections to Purchaser’s
calculation of Working Capital. During such thirty (30) day period, Purchaser
shall use commercially reasonable efforts to make such books, records and other
documentation and supporting materials reasonably available to Seller and its
accountants and representatives as soon as reasonably practicable. The Objection
Notice shall describe the nature of Seller’s objection, identify the specific
items involved and the approximate dollar amount of each such objection and be
accompanied with reasonable supporting documentation for each of Seller’s
objections. After receipt of an Objection Notice, Purchaser and Seller shall
endeavor to negotiate in good faith to agree upon the amount of Working
Capital.  If a written agreement determining the amount of Working Capital has
not been reached within ten (10) days after the date of Purchaser’s receipt of
the Objection Notice, then Seller and Purchaser shall each select a reputable
accounting firm and the two accounting firms shall jointly choose an independent
(from the parties) accounting firm to arbitrate the dispute over the calculation
of Working Capital.  Upon the selection of the arbiter, each of Purchaser’s and
Seller’s determination of the items in dispute shall be submitted to the arbiter
and the arbiter shall render a final resolution within thirty (30) days of
receiving all supporting materials.  The fees and expenses of the arbiter shall
be borne equally by Purchaser and Seller, except that they shall be borne
exclusively by one party if such party’s proposed Working Capital amount is more
than one hundred fifty percent (150%) in error when compared against the Final
Working Capital Amount as resolved by the arbiter.  The arbiter’s resolution of
the disputed items of Working Capital shall be final and binding upon the
parties.
 
(iv)   Determination of Amount of Adjustment.  The Final Working Capital Amount
shall be determined pursuant to the Working Capital Statement, the agreement of
the parties in the event of an Objection Notice by Seller, or the resolution of
an arbiter in the event the parties do not resolve the disputes in the Objection
Notice (the “Final Working Capital Amount”).  In the event that the Final
Working Capital Amount is less than Seven Hundred Thousand Dollars ($700,000),
there shall be a Working Capital deficit equal to the amount of the difference
(the “Working Capital Deficit”).  If the Final Working Capital Amount is greater
than Seven Hundred Thousand Dollars ($700,000), there shall be a Working Capital
surplus equal to the amount of the difference (the “Working Capital Surplus”).
 
(c)   Reflection of Working Capital Adjustment as Purchase Price
Adjustment.  Upon determination of the Final Working Capital Amount, Purchaser
and Seller shall adjust the Purchase Price accordingly.  In the event of a
Working Capital Deficit, the amount of the payment referenced in Section 2.5(d)
by Purchaser shall be reduced by the amount of the Working Capital Deficit, and
Purchaser shall deduct the amount of the Working Capital Deficit from the
payment due under Section 2.5(d).  In the event of a Working Capital Surplus,
the amount of the payment referenced in Section 2.5(d) by Purchaser shall be
increased by the amount of the Working Capital Surplus, and Purchaser shall pay
to Seller the amount of such Working Capital Surplus together with the payment
due under Section 2.5(d).
 
2.7   Closing.  The closing of the sale and purchase of the Purchased Assets
(the “Closing” or “Closing Date”) shall be held at the offices of [], at 10:00
a.m. local time on December 31, 2010 or at such other time and place as are
mutually agreed upon by the parties hereto.
 
(a)   At the Closing, Purchaser shall deliver or cause to be delivered to Seller
the following:
 
(i)   the Closing Cash Payment;
 
(ii)   the Holdback Amount;
  
 
9

--------------------------------------------------------------------------------

 
  
(iii)   a certificate executed by Purchaser’s secretary or similar officer
certifying:  (i) resolutions duly adopted by the Board of Directors or similar
body authorizing this Agreement; and (ii) the incumbency of the officers of
Purchaser executing this Agreement, any Collateral Agreements and other
documents contemplated hereby;
 
(iv)   the Bill of Sale, Assignment and Assumption Agreement substantially in
the form set forth in Exhibit B attached hereto (the “Assignment and Assumption
Agreement”), executed by Purchaser; and
 
(v)   the Escrow Agreement as executed by Purchaser.
 
(b)   At the Closing, Seller shall deliver or cause to be delivered to Purchaser
the following:
 
(i)   a certificate executed by Seller’s secretary or similar officer
certifying: (i) resolutions duly adopted by the Board of Directors or similar
body authorizing this Agreement; and (ii) the incumbency of the officers of such
entity executing this Agreement, any Collateral Agreements and other documents
contemplated hereby;
 
(ii)   the Assignment and Assumption Agreement executed by Seller;
 
(iii)   consents, in a form reasonably satisfactory to Purchaser, to the
assignment by Seller to Purchaser of the Assigned Contracts that are listed on
Schedule 2.1(d);
 
(iv)   evidence, in a form reasonably satisfactory to Purchaser, of the release
of any and all Encumbrances (other than Permitted Encumbrances) on or against
the Purchased Assets or the Business; and
 
(v)   the Escrow Agreement executed by Seller.
 
2.8   Allocation of Purchase Price.
 
(a)   Preparation of Allocation Schedule.  Within thirty (30) days following the
Closing, Seller shall prepare and deliver to Purchaser a draft schedule
allocating the Purchase Price among the Purchased Assets in accordance with
Section 1060 of the Code and the Treasury Regulations thereunder (the
“Allocation”).  Within fifteen (15) days after delivery of the Allocation,
Purchaser shall notify Seller of any proposed changes.  If the parties cannot
agree on the Allocation, the dispute shall be resolved by an independent
nationally recognized accounting firm acceptable to Purchaser and Seller.  The
Allocation shall be used in preparing Internal Revenue Service Form 8594 (and
all similar forms under state or local Law), which form shall be completed,
executed and delivered by the parties as soon as is reasonably practicable after
the finalization of the Allocation, but in no event later than sixty (60) days
before the due date for the filing of such form.  Any payments subsequent to the
Closing Date (such as indemnity payments under the terms of this Agreement) that
are treated as an adjustment to the Purchase Price for tax purposes shall be
reflected as an adjustment to the price allocated to a specific asset, if any,
giving rise to such adjustment and if any such adjustment does not relate to a
specific asset, such adjustment shall be allocated among the Purchased Assets in
accordance with the allocation method provided in this Section 2.8(a).
 
10

--------------------------------------------------------------------------------

 
  
(b)   Tax Returns.  Purchaser and Seller agree to file (and agree to cause any
and all appropriate successor entities to file) all federal, state, local and
foreign Tax Returns in a manner consistent with the Allocation (as originally
proposed or as revised in accordance with this Agreement, as the case may be)
and, except as required pursuant to a final determination (as defined in Section
1313(a) of the Code or corresponding provisions of state or local Law), not to
take, or cause to be taken, any action or position inconsistent with the
Allocation on any of their Tax Returns.
 
2.9   Taxes.  Seller and Purchaser shall each pay one half of all applicable
sales, use, value added or other similar transfer Taxes that are, or become, due
or payable as a result of the sale, conveyance, assignment, transfer or delivery
of the Purchased Assets whether levied on Purchaser, the Purchased Assets or
Seller.  Seller shall prepare, subject to Purchaser’s reasonable approval, and
file any Tax Returns required to be filed by Seller in respect of such
Taxes.  Purchaser shall give Seller reasonable access to any books and records
of the Business that Seller requires in order to file any such Tax
Returns.  Seller shall give Purchaser reasonable access to any books and records
of Seller that Purchaser requires in order to file any of Purchaser’s Tax
Returns.
 
2.10   Termination and Amendment.
 
(a)   Termination.  This Agreement may be terminated at any time prior to the
Closing Date:
 
(i)   by mutual written agreement of Purchaser and Seller;
 
(ii)   by Purchaser, sending written notice to Seller, if the transactions
contemplated hereby have not been consummated through no fault or failure of
Purchaser on or before December 31, 2010;
 
(iii)   by Purchaser, sending written notice to Seller in accordance with
Section 7.4 (Due Diligence); or
 
(iv)   by Seller, sending written notice to Purchaser, if the transactions
contemplated hereby have not been consummated through no fault or failure of
Seller on or before December 31, 2010.
 
In the event that Purchaser terminates this Agreement pursuant to this Section
2.10(a), Seller shall refund the Deposit to Purchaser within five (5) days of
the Purchaser’s termination of this Agreement.  In the event that Purchaser
terminates this Agreement for any reason other than those set forth in this
Section 2.10(a) and fails to consummate the transactions contemplated hereby,
Seller shall be entitled to retain the Deposit.  The right to retain the Deposit
shall be Seller’s sole and exclusive remedy with respect to Purchaser’s
termination of this Agreement.
 
(b)   Effect of Termination.  If either Purchaser or Seller terminates this
Agreement pursuant to Section 2.10(a) above, this Agreement, except for the
provisions of Sections 6.18 (Confidentiality), 9.3 (Confidentiality) and 9.4
(Publicity), shall become void and have no effect.  Notwithstanding the
foregoing, nothing in this Section 2.10(b) shall relieve any party to this
Agreement for breach of any provision of this Agreement.  Except as otherwise
set forth in Section 2.10(a), if it is judicially determined that termination of
this Agreement was the result of any intentional breach of this Agreement, then,
in addition to other remedies at law or in equity for breach of this Agreement,
the party so found to have breached this Agreement intentionally shall indemnify
and hold harmless the other party for its respective costs, fees and expenses of
counsel, accountants, financial advisors or other experts and advisors as well
as fees and expenses incident to the negotiation, preparation and execution of
this Agreement and related documentation.
  
 
11

--------------------------------------------------------------------------------

 
(c)   Amendment.  No amendment of any provision of this Agreement shall be valid
unless the same shall be in writing and signed by Purchaser and Seller.  No
waiver by any party of any default, misrepresentation or breach of a warranty or
covenant hereunder, whether intentional or not, shall be deemed to extend to any
prior or subsequent default, misrepresentation or breach of a warranty or
covenant hereunder or affect in any way any rights arising by virtue of any such
prior or subsequent occurrence.
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller hereby represents and warrants to Purchaser, as of the date hereof and as
of the Closing, as follows:
 
3.1   Organization and Existence.  Seller is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization.  Seller has the requisite power and authority to own and operate
the Business and to carry on the Business as presently conducted.  Seller is
duly qualified to do business as a foreign corporation and is in good standing
in each jurisdiction in which the conduct of the Business or the ownership,
operation or leasing of the Purchased Assets makes such qualification necessary,
except where the failure to be so qualified would not be material.
 
3.2   Authorization.   Seller has the requisite corporate power and authority to
enter into this Agreement and each of the other agreements and instruments
contemplated hereby (the “Collateral Agreements”), to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby.  The execution, delivery and performance of this Agreement and the
Collateral Agreements have been duly authorized by all necessary corporate
action on the part of Seller, its officers, directors and stockholders, as
applicable.
 
3.3   Due Execution and Delivery; Binding Obligations.  This Agreement and the
Collateral Agreements have been duly executed and delivered by Seller.  This
Agreement and each Collateral Agreement constitutes a legal, valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms,
except as such enforcement may be limited by Laws relating to or limiting
creditors’ rights generally or by general principles of equity.
 
3.4   Sole Stockholder.  Lenco Mobile Inc. (OTCBB:LNCM) (“Lenco”) owns one
hundred percent (100%) of the issued and outstanding stock of Seller and is
Seller’s sole stockholder.
 
3.5   Subsidiaries.  Seller does not own, operate or lease any part of the
Business through any subsidiary or any Person other than Seller.
 
 
12

--------------------------------------------------------------------------------

 
 
3.6   No Conflict or Violation.  Neither the execution and delivery of this
Agreement, any Collateral Agreements, nor the consummation of the transactions
contemplated hereby or thereby will constitute or result in:  (a) a violation
of, or a conflict with, the charter documents of Seller or any subscription,
stockholders’ or similar agreements or understandings to which Seller is a
party; (b) except as otherwise set forth on Schedule 3.6, a breach of, or a
default (or an event which, with notice or lapse of time or both would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or create a right of termination or acceleration under,
any Assigned Contract; (c) a violation by Seller of any applicable Law; (d) a
violation of any instrument, contract, order, judgment, writ, injunction,
decree, or award to which Seller is a party or by which the Business is
affected; or (e) an imposition of any Encumbrance on any Purchased Asset.
 
3.7   Consents and Approvals.  Except as set forth on Schedule 3.7 hereto, no
consent, permit, approval or authorization of, or declaration, filing,
application, transfer or registration with, any Governmental Authority, or any
other Person or Persons or entity, is required to be made or obtained by Seller
in connection with the consummation of the transactions contemplated by this
Agreement.
 
3.8   Litigation.  There is no action, suit, proceeding or investigation pending
or, to Seller’s Knowledge, currently threatened against Seller that questions
the validity of this Agreement (or any Collateral Agreement) or the right of
Seller to enter in such agreements or to consummate the transactions
contemplated hereby or thereby.  The Business is not subject to any outstanding
injunction, judgment, order, decree, ruling or charge.  Seller is not a party,
or to Seller’s Knowledge, threatened to be made a party, to any Action with
respect to or involving any of the Business, the Purchased Assets or the Assumed
Liabilities.
 
3.9   No Encumbrances; Title and Condition.  There are no Encumbrances on the
Purchased Assets (tangible, intangible or otherwise) other than (i) the
Permitted Encumbrances and (ii) the Encumbrances set forth on Schedule 3.9,
which will be removed at or prior to Closing.  Seller has good and marketable
title to all of the tangible Purchased Assets.  Each of the tangible Purchased
Assets is available for immediate use as currently operated and is in good
condition in all material respects consistent with its present use (reasonable
wear and tear excepted).
 
3.10   Intellectual Property.
 
(a)   Schedule 2.1(a) sets forth a list of all the Purchased Intellectual
Property. There are no Actions against Seller pending or, to Seller’s Knowledge,
threatened, asserting the invalidity, misuse or unenforceability of any of the
Purchased Intellectual Property.
 
(b)   Except as set forth on Schedule 3.10(b), to Seller’s knowledge, neither
the Purchased Intellectual Property nor the conduct of the Business by Seller
has interfered with, infringed upon, misappropriated or otherwise come into
conflict with any intellectual property of third parties.
 
(c)   Seller has sufficient title and ownership of all of the Purchased
Intellectual Property which is necessary for the Business as currently
conducted.  There are no outstanding options, licenses, agreements, claims,
encumbrances or shared ownership of interests of any kind with respect to the
Purchased Intellectual Property.
 
13

--------------------------------------------------------------------------------

 
  
3.11   Employment and Labor Matters; Employee Benefits.
 
(a)   Schedule 3.11(a) sets forth a complete and accurate list of the name, age,
location of employment, length of service, accrued vacation and sick time and
current annual rates of salary of and other compensation payments due each
employee of the Business (a “Business Employee”), as well as a list of all
existing severance arrangements which constitute contractual obligations of
Seller with respect to and a list showing participation in and level of benefit
entitlement applicable to each of the Business Employees.  Seller shall take the
following steps prior to the Closing, with respect to any Business Employee who
will be a Transferred Employee: (i) cause each such Business Employee to waive
any and all severance obligations due from Seller and Purchaser; and (ii) pay
each such Business Employee for any and all accrued but unused vacation time as
of the Closing Date.
 
(b)   There are no collective bargaining agreements with any union or other
bargaining group for any Business Employees and there has been no union
organizational efforts involving such employees of Seller and, to Seller’s
Knowledge, no such organization efforts are pending.  There is no strike, labor
dispute, work slowdown or stoppage pending with respect to the Business and
there has never been any such strike, labor dispute, work slow down or stoppage
associated with the Business.
 
(c)   Schedule 3.11(c) hereto sets forth a complete and accurate list of all
material Employee Benefit Plans for the benefit of any Business Employee,
indicating the sponsor of such plan.  Seller has furnished or made available to
Purchaser a true and complete copy of each such Employee Benefit Plan.  Except
as otherwise set forth in Schedule 3.11(c):
 
(i)   Seller does not contribute to or have an obligation to contribute to, and
Seller has not at any time contributed to or had an obligation to contribute to,
and Seller does not have any actual or contingent liability under a
multiemployer plan within the meaning of Section 3(37) of ERISA or a multiple
employer plan within the meaning of Section 413(b) and (c) of the Code;
 
(ii)   each Employee Benefit Plan has been administered by Seller in compliance
with its governing documents and applicable law and, to the Knowledge of Seller,
there have been no defaults or violations by any other party to the Employee
Benefit Plans;
 
(iii)   all reports and disclosures relating to the Employee Benefit Plans
required to be filed with or furnished to governmental agencies, Employee
Benefit Plan participants or Employee Benefit Plan beneficiaries have been filed
or furnished in accordance with applicable law in a timely manner;
 
(iv)   each of the Employee Benefit Plans intended to be qualified under Section
401 of the Code satisfies the requirements of such Section and has received a
favorable determination letter from the Internal Revenue Service regarding such
qualified status and has not, since receipt of the most recent favorable
determination letter, been amended or operated in a way which could adversely
affect such qualified status;
  
 
14

--------------------------------------------------------------------------------

 
  
(v)   there are no actions, suits or claims pending (other than routine claims
for benefits) or, to the Knowledge of Seller, threatened against, or with
respect to, any of the Employee Benefit Plans or their assets;
 
(vi)   all contributions required to be made to the Employee Benefit Plans
pursuant to their terms and provisions and applicable law have been made timely;
 
(vii)   Seller does not maintain or sponsor any Employee Benefit Plan subject to
Title IV of ERISA;
 
(viii)   none of the Employee Benefit Plans nor any trust created thereunder or
with respect thereto has engaged in any “prohibited transaction” or
“party-in-interest transaction” as such terms are defined in Section 4975 of the
Code and Section 406 of ERISA which could subject any Employee Benefit Plan,
Seller or any officer, director or employee thereof to a tax or penalty on
prohibited transactions or party-in-interest transactions pursuant to Section
4975 of the Code or Section 502(i) of ERISA;
 
(ix)   to the Knowledge of Seller, there is no matter pending (other than
routine qualification determination filings) with respect to any of the Employee
Benefit Plans before the Internal Revenue Service, the Department of Labor or
the Pension Benefit Guaranty Corporation;
 
(x)   Seller does not maintain or sponsor an Employee Benefit Plan which is
funded by a trust intended to be exempt from federal income taxation pursuant to
Section 501(c)(9) of the Code; and
 
(xi)   Seller does not have any obligation to provide health benefits or death
benefits to former employees, except as specifically required by law.
 
3.12   Tax Matters.  Except as set forth on the applicable Schedule 3.12:
 
(a)   Neither the Purchased Assets nor the Business are, nor will any of them be
as of the Closing Date, encumbered by any Encumbrances (other than Permitted
Encumbrances) arising out of any unpaid Taxes and there are no grounds for the
assertion or assessment of any Encumbrances against the Purchased Assets or the
Business in respect of any Taxes.
 
(b)   The transactions contemplated by this Agreement will not give rise to (i)
the creation of any Encumbrances against the Purchased Assets or the Business in
respect of any Taxes or (ii) the assertion of any additional Taxes against the
Purchased Assets or the Business.
 
(c)   Seller has paid all Taxes due and payable imposed with respect to the
Purchased Assets and the Business.
  
 
15

--------------------------------------------------------------------------------

 
 
(d)   No Action is pending or, to Seller’s Knowledge, threatened by any
Governmental Authority for any audit, examination, deficiency, assessment or
collection from Seller of any Taxes related to the Purchased Assets or the
Business.
 
3.13   Insurance.  Schedule 3.13 sets forth a list and the material terms of all
insurance policies, letters of credit and surety bonds covering or relating to
the Purchased Assets.
 
3.14   Contracts.  Seller has furnished to Purchaser copies of all of the
Assigned Contracts identified on Schedule 2.1(d).  All of the Assigned Contracts
are legal, valid and binding obligations, except as such enforcement may be
limited by Laws relating to or limiting creditors’ rights generally or by
general principles of equity.  As of the date of this Agreement, there is no
default, violation, or breach by Seller or, to Seller’s Knowledge, any other
party under any Assigned Contract and no such event has occurred which affects
the enforceability of such Assigned Contract or any parties’ rights thereunder,
except as such enforcement may be limited by Laws relating to or limiting
creditors’ rights generally or by general principles of equity, where any of the
foregoing would have a material effect upon the Business.
 
3.15   Brokers.   Except as set forth on Schedule 3.15, Seller has not paid or
become obligated to pay any fee or commission to any broker, finder, investment
banker or other intermediary in connection with the transactions contemplated by
this Agreement.
 
3.16   Financial Statements. Schedule 3.16 sets forth the following financial
statements of the Business: unaudited consolidated balance sheets and statements
of income as of and for: (i) the  twelve months ended December 31, 2009 (the
“Year-End Financial Statement”); and (ii) the ten months ended October 31, 2010
(the “Recent Financial Statement”).  Seller shall provide unaudited consolidated
balance sheets and statements of income as of and for the eleven months ended
November 30, 2010 on or by December 20, 2010 (the “Most Recent Financial
Statement”; together with the Year-End Financial Statement and the Recent
Financial Statement, the “Financial Statements”).  The Financial Statements
present fairly the financial condition of the Business as of such dates and the
results of operations for such periods.  Seller has maintained a standard system
of accounting established and administered in accordance with GAAP with respect
to the Business and the Purchased Assets.
 
3.17   No Undisclosed Liabilities. The Business does not have any material
liability required to be disclosed on a balance sheet in accordance with GAAP,
except for (i) liabilities set forth on the face of the Most Recent Financial
Statement and any notes thereto, and (ii) liabilities which have arisen after
October 31, 2010 in the ordinary course of business.
 
3.18   No Material Adverse Change. Since October 31, 2010, there has not been
any material adverse change in the financial condition of the Business.
 
3.19   Compliance with Laws.  Seller is in compliance with all federal, state
and local laws, rules, regulations and ordinances applicable or relating to the
ownership or operation of the Business.  Neither the ownership nor operation of
the Business conflicts in any respect with the rights of any other Person or
entity.
  
 
16

--------------------------------------------------------------------------------

 
 
3.20   Sufficiency of Purchased Assets. The Purchased Assets constitute all of
the material rights, properties and assets used in the operation of the Business
as presently conducted and expected to be conducted as of the Closing.
 
3.21   Proprietary Information Agreements. Each present and former employee of
Seller who worked primarily in connection with the Business has executed a
proprietary information and inventions agreement that contained customary
proprietary information protections. To Seller’s Knowledge, except as listed on
Schedule 3.21, none of Seller’s present or former employees associated with the
Business are in violation of such agreements.
 
3.22   Insolvency.  No insolvency proceedings of any character, including,
without limitation, bankruptcy, receivership, reorganization, composition or
arrangement with creditors, voluntary or involuntary, affecting Seller, the
Business or any of the Purchased Assets is pending, or to Seller’s Knowledge,
threatened, and Seller has not made any assignment for the benefit of creditors,
nor taken any actions with a view to, or which would constitute the basis for,
the institution of any such insolvency proceedings.
 
3.23   Disclaimer.  Except for the representations and warranties set forth in
this Article 3 and the representations and warranties in the certificate to be
delivered by Seller pursuant to Section 2.7(b)(i), neither Seller nor any of its
Affiliates has made any representation or warranty, express or implied. For the
avoidance of doubt, all implied warranties, including but not limited to implied
warranties of merchantability and of fitness for a particular purpose, are
excluded from this Agreement. Neither Seller nor any of its Affiliates shall be
subject to any liability to Purchaser or any other Person resulting from
Purchaser’s or its representatives’ use of any financial information,
projection, budget or any other document or information that is forward-looking
in nature, other than as set forth in those representations and warranties
expressly made in this Article 3.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby represents and warrants to Seller as follows:
 
4.1   Organization.   Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization.  Purchaser has the requisite power and authority to own and
operate its assets and to carry on its business as presently conducted.
 
4.2   Authorization.  Purchaser has the requisite corporate power and authority
to enter into this Agreement and each of the Collateral Agreements, to perform
its obligations hereunder and thereunder, and to consummate the transactions
contemplated hereby and thereby.  The execution, delivery and performance by
Purchaser of this Agreement and the Collateral Agreements have been duly
authorized by all necessary corporate action on the part of Purchaser.
 
4.3   Due Execution and Delivery; Binding Obligations.   This Agreement has
been, and the Collateral Agreements shall have been at or prior to the Closing,
duly executed and delivered by Purchaser.  This Agreement constitutes, and each
Collateral Agreement shall, at or prior to the Closing, constitute, a legal,
valid and binding agreement of Purchaser, enforceable against Purchaser in
accordance with its respective terms, except as such enforcement may be limited
by Laws relating to or limiting creditors’ rights generally or by general
principles of equity.
  
 
17

--------------------------------------------------------------------------------

 
4.4   No Conflict or Violation.   Neither the execution and delivery of this
Agreement or any Collateral Agreement, nor the consummation of the transactions
contemplated hereby or thereby  will result in:  (a) a violation of, or a
conflict with, charter documents of Purchaser or any subscription,
shareholders’, or similar agreements or understandings to which Purchaser is a
party; (b) a breach of, or a default (or an event which, with notice or lapse of
time or both would constitute a default) under, or result in the termination of,
or accelerate the performance required by, or create a right of termination
under any contract or any encumbrance to which Purchaser is a party or by which
its property or business is bound or affected; (c) a violation by Purchaser of
any applicable Law; (d) a violation by Purchaser of any order, judgment, writ,
injunction decree or award to which Purchaser is a party or by which Purchaser
is affected; or (e) an imposition of an Encumbrance on any property or asset of
Purchaser.
 
4.5   Consents and Approvals.  No consent, permit, approval or authorization of,
or declaration, filing, application, transfer or registration with, any
Governmental Authority, or any other Person or Persons or entity is required to
be made or obtained by Purchaser in connection with the consummation of the
transactions contemplated by this Agreement.
 
4.6   Brokers.   Purchaser has not paid or become obligated to pay any fee or
commission to any broker, finder, investment banker or other intermediary in
connection with the transactions contemplated by this Agreement.
 
ARTICLE 5
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION
 
5.1   Survival; Holdback Amount.  All representations, warranties and covenants
contained in this Agreement shall be deemed continuing representations and
warranties and shall survive the Closing for a period of twenty-four (24) months
and any claim for breach of a representation or warranty must be brought prior
to the expiration of such twenty-four (24) month period; provided, however, that
the representations and warranties set forth in Sections 3.9 (No Encumbrances;
Title and Condition), 3.11(c) (Employee Benefits) and 3.12 (Tax Matters) shall
survive until the expiration of the applicable statute of limitations.  The
Holdback Amount shall be released from escrow upon the expiration of the
twenty-four (24) month period; provided, however, that, if there are
indemnification claims pending against all or a portion of the Holdback Amount,
such portion of the Holdback Amount shall be retained in escrow until the final
resolution of such indemnification claims.
 
5.2   Indemnification by Seller.  Subject to Sections 5.1, and 5.4, Seller and
Lenco shall, jointly and severally, indemnify and hold Purchaser and its
Representatives harmless against and with respect to, and shall, jointly and
severally, reimburse Purchaser and its Representatives for:
 
(i)   any and all Losses resulting from any untrue representation or breach of
warranty contained in this Agreement or in any certificate or Collateral
Agreement delivered to Purchaser under this Agreement;
  
 
18

--------------------------------------------------------------------------------

 
(ii)   any and all Losses resulting from any breach or non-satisfaction of any
covenant or agreement contained in this Agreement or in any certificate or
Collateral Agreement delivered to Purchaser under this Agreement;
 
(iii)   any and all obligations of Seller not assumed by Purchaser pursuant to
this Agreement, including, without limitation, any liabilities arising at any
time under any contract not included in the Assigned Contracts;
 
(iv)   any and all Losses resulting from the ownership or operation of Seller's
business, including but not limited to, the Business prior to the Closing,
including any liabilities arising under the Assigned Contracts or any of the
other Purchased Assets which relate to events occurring prior to the Closing
Date; and
 
(v)   any and all actions, suits, proceedings, claims, demands, assessments,
judgments, costs and expenses, including reasonable legal fees and expenses,
incident to any of the foregoing or incurred in investigating or attempting to
avoid the same or to oppose the imposition thereof, or in enforcing this
indemnity.
 
5.3   Indemnification by Purchaser.  Subject to Sections 5.1 and 5.4, Purchaser
hereby agrees to indemnify and hold Seller and its Representatives harmless
against and with respect to, and shall reimburse Seller for:
 
(i)   any and all Losses resulting from any untrue representation or breach of
warranty contained in this Agreement or in any certificate or Collateral
Agreement delivered to Seller under this Agreement;
 
(ii)   any and all Losses resulting from any breach or non-satisfaction of any
covenant or agreement contained in this Agreement or in any certificate or
Collateral Agreement delivered to Seller under this Agreement;
 
(iii)   any and all obligations of Seller, including but not limited to the
Assumed Liabilities, assumed by Purchaser at the Closing pursuant to this
Agreement;
 
(iv)   any and all Losses resulting from the ownership or operation of the
Business after the Closing, including any liabilities arising under the Assigned
Contracts or any of the other Purchased Assets which relate to events occurring
after the Closing Date; and
 
(v)   any and all actions, suits, proceedings, claims, demands, assessments,
judgments, costs and expenses, including reasonable legal fees and expenses,
incident to any of the foregoing or incurred in investigating or attempting to
avoid the same or to oppose the imposition thereof, or in enforcing this
indemnity.
 
19

--------------------------------------------------------------------------------

 
  
5.4   Limitations.  No indemnification under Section 5.2(i) or 5.3(i) shall be
required to be made by any party until the aggregate amount of all
indemnification claims against the indemnifying party exceeds Twenty-Five
Thousand Dollars ($25,000). Once such claims exceed $25,000, such indemnifying
party shall be required to indemnify the other party with respect to all
indemnifiable claims for Losses in excess of the $25,000 threshold, subject to
the limits on liability provided herein.  Notwithstanding anything to the
contrary herein, in no event shall Seller obligations for indemnification under
Section 5.2 exceed Six Hundred Thousand Dollars ($600,000) in the aggregate and
Purchaser hereby waives and releases any recourse against Seller for
indemnification above $600,000; provided, however, that the foregoing limitation
on liability shall not apply with respect to breaches of Sections 3.8
(Litigation), 3.9 (No Encumbrances; Title and Condition), 3.11(c) (Employee
Benefits) and 3.12 (Tax Matters) or in cases of fraud by Seller.  The maximum
monetary liability of Purchaser (including any Affiliate or Representative of
Purchaser) with respect to its indemnification obligations under Section 5.3
shall not exceed Six Hundred Thousand Dollars ($600,000) in the aggregate and
Seller hereby waives and releases any recourse against Purchaser for
indemnification above $600,000; provided, however, that the foregoing limitation
of liability shall not apply in cases of fraud or willful misconduct by
Purchaser.  Except as otherwise provided herein, the indemnification provisions
in this Section 5 sets forth the exclusive remedies of the parties hereto
following the Closing for a breach of a representation, warranty or covenant
under this Agreement or any other claims relating to this Agreement, except for
those arising under (i) Sections 6.5 (Seller Restrictive Covenants) and 6.6
(Non-Solicitation), which in addition to remedies in this Article 5, shall
afford the parties the remedy set forth in Section 6.8 (Specific Performance) or
(ii) Section 7.4 (Attorneys’ Fees). Purchaser shall not be entitled to
indemnification hereunder with respect to facts and circumstances noted on the
disclosure schedules to Section 3.
 
5.5   Seller’s Indemnification Obligations and the Holdback Amount.  In the
event of an indemnification claim against Seller and/or Lenco and after the
completion of the indemnification procedure set forth below in Section 5.6,
Seller and Purchaser shall cause the appropriate amount of funds to be
distributed from the Holdback Amount to cover such indemnification claim.  If
the amount of an indemnification claim exceeds the Holdback Amount, the amount
of such claim shall be recovered first from the Holdback Amount and then from
Seller and/or Lenco.
 
5.6   Procedure for Indemnification.
 
(a)   Claims for Indemnity.  Whenever a claim for Losses shall arise for which
one party (the “Indemnified Party”) shall be entitled to indemnification
hereunder, the Indemnified Party shall notify the other party hereto (the
“Indemnifying Party”) in writing describing the claim and the basis therefor, as
soon as practicable, but in no event later than ten (10) days after the
Indemnified Party acquires knowledge of the basis for the claim for
indemnification; provided however, that the failure to give notice shall not
affect the right of the Indemnified Party to indemnification hereunder except to
the extent that such failure materially prejudices the Indemnifying Party.  If
the Indemnified Party shall be duly notified of such dispute, the parties shall
attempt to settle and compromise the same.
 
(b)   Defense of Claims.  Upon receipt by the Indemnifying Party of a notice
from the Indemnified Party with respect to any claim of a third party against
the Indemnified Party, and acknowledgment by the Indemnifying Party (whether
after resolution of a dispute or otherwise) of the Indemnified Party’s right to
indemnification hereunder with respect to such claim, the Indemnifying Party
shall assume the defense of such claim with counsel reasonably satisfactory to
the Indemnified Party and the Indemnified Party shall cooperate to the extent
reasonably requested by the Indemnifying Party in defense or prosecution
thereof.  If the Indemnifying Party shall acknowledge the Indemnified Party’s
right to indemnification and elect to assume the defense of such claim, the
Indemnified Party shall have the right to employ its own counsel in any such
case, but the fees and expenses of such counsel shall be at the expense of the
Indemnified Party, unless there is, under applicable standards of conduct, a
conflict on any significant issue between Indemnifying Party and the Indemnified
Party that makes it improper for one counsel to represent both parties, in which
case the reasonable fees and expenses of one separate counsel to the Indemnified
Party shall be at the expense of the Indemnifying Party.  If the Indemnifying
Party does not assume the defense of a third party claim and disputes the
Indemnified Party’s right to indemnification, the Indemnifying Party shall have
the right to participate in the defense of such claim through counsel of its
choice, at the Indemnifying Party’s expense, and the Indemnified Party shall
have control over the litigation and authority to resolve such claim.
 
 
20

--------------------------------------------------------------------------------

 
 
(c)   Settlement of Claims.  If the Indemnifying Party has assumed the defense
of any claim by a third party against the Indemnified Party, the Indemnifying
Party shall have the right to settle or consent to entry of judgment arising
from such claim as follows:
 
(i)   to the extent such settlement or judgment results only in the payment of
money and does not encumber any assets of the Indemnified Person or result in
any restriction on the Indemnified Person to own its properties or conduct its
business, without the consent of the Indemnified Person; and
 
(ii)   to the extent such settlement or judgment will encumber any assets of the
Indemnified Person or result in any restriction on the Indemnified Person to own
its properties or conduct its business, only with the prior written consent of
the Indemnified Person, which consent shall not be unreasonably conditioned or
withheld.
 
(d)   Scope of Indemnification Rights.  The indemnification rights provided in
Sections 5.2 and 5.3 shall extend to the shareholders, directors, officers,
members, employees and Representatives of any Indemnified Party, although, for
the purpose of the procedures set forth in this Section 5.6, any indemnification
claims by such parties shall be made by and through the Indemnified Party.
Excluding instances of fraud and willful misconduct, the indemnification rights
provided in Sections 5.2 and 5.3 shall be the sole and exclusive rights and
remedies of the parties after the Closing with respect to any matters arising
out of or relating to this Agreement and the transaction contemplated by this
Agreement. EXCLUDING INSTANCES OF FRAUD AND WILLFUL MISCONDUCT BY SELLER,
PURCHASER WAIVES, RELEASES, AND DISCHARGES, FOR ITSELF AND ON BEHALF OF ITSELF
AND ITS REPRESENTATIVES, ALL RIGHTS TO, AND SELLER DISCLAIMS ANY OBLIGATIONS
FOR, ALL PUNITIVE, EXEMPLARY, CONSEQUENTIAL, DIRECT OR INDIRECT DAMAGES, HOWEVER
CHARACTERIZED, OTHER THAN THOSE EXPRESSLY SET FORTH UNDER THIS ARTICLE 5.
 
ARTICLE 6
ADDITIONAL COVENANTS AND AGREEMENTS
 
6.1   Further Assurances.  Seller will execute, acknowledge and deliver any
further deeds, assignments, conveyances and other assurances, documents and
instruments of transfer, reasonably requested by Purchaser, and will take any
other action consistent with the terms of this Agreement that may reasonably be
requested by Purchaser, for the purpose of assigning, transferring, granting,
conveying and confirming to Purchaser, or reducing to possession, the Purchased
Assets and in transitioning the Business to Purchaser. Purchaser, at any time
after the Closing Date, will execute, acknowledge and deliver any further
documents and instruments reasonably requested by Seller, and will take any
other action consistent with the terms of this Agreement that may be reasonably
requested by Seller for the purpose of assuming any or all of the Assumed
Liabilities.
 
 
21

--------------------------------------------------------------------------------

 
 
6.2   Provision of Post-Closing Transition Services.
 
(a)   In order to transition the Business to Purchaser in an orderly manner,
Seller shall provide the following services to Purchaser (the “Transition
Services”) during the period following the Closing:
 
(i)   the services of Aaron Gravitz or personnel under his direct supervision
with respect to transitioning customer and vendor relationships, as reasonably
requested by Purchaser for a period of up to 90 days after the Closing Date,
provided that such services will not exceed 20   man-hours per week; and
 
(ii)   the services of Bill McCarthy or personnel under his direct supervision
with respect to operation of technology (e.g., the dialer and leads platform),
as reasonably requested by Purchaser for a period of up to 180 days after the
Closing Date, provided that such services will not exceed 30 man-hours per week.
 
(b)   Purchaser acknowledges and agrees that the Transition Services are
provided by Seller (i) at the request of Purchaser in order to accommodate it
following the Closing and (ii) with the expectation that Seller is not assuming
any financial or operational risk, including those usually assumed by a service
provider, except for the risks explicitly set forth herein.  Seller shall
provide the Transition Services to Purchaser in a commercially reasonable manner
consistent with the manner it has heretofore been provided to the Business while
it was operated by Seller.  SELLER MAKES NO OTHER WARRANTIES, EXPRESS OR
IMPLIED, WITH RESPECT TO THE TRANSITION SERVICES AND EXPRESSLY DISCLAIMS ANY
OTHER WARRANTIES, EXPRESS OR IMPLIED.  Seller’s maximum liability to, and the
sole remedy of, Purchaser for breach of this Section is a redelivery (or
delivery) of the service, unless the breach arises out of the gross negligence
or willful failure of performance of Seller.  Seller shall have no obligation to
recreate any lost or destroyed data to the extent the same cannot be cured by
the re-performance of the Transition Service in question. In no event shall
either party be liable to the other for any consequential, incidental or special
damages suffered by other party arising out of the provision of Transition
Services, whether resulting from negligence or otherwise.
 
(c)   Purchaser shall not be obligated to continue to use any of the Transition
Services and may terminate any Transition Service by giving Seller ten (10) days
prior notice thereof in accordance with the notice provisions of this Agreement.
 
(d)   It is understood and agreed by Seller and Purchaser that the Retail
Customer Agreement by and between Global Crossing Telecommunications, Inc. and
an Affiliate of Seller (the “GC Agreement”) is a material contract necessary for
the operation of the Business that is shared among Seller and its
affiliates.  Seller agrees to provide Purchaser with the benefits of the GC
Agreement, including, without limitation, long-distance telephone service for
the Business at Seller’s previously negotiated rates, for the one hundred eighty
(180) days following Closing.  Purchaser agrees to reimburse Seller for any and
all amounts charged by Global Crossing for services provided to Purchaser under
the GC Agreement.  Such amounts shall be paid within thirty (30) days after
Seller’s provision of reasonable supporting documentation to Purchaser.  This
right of access of Purchaser to the services provided under the GC Agreement
shall terminate automatically upon the 180th day following Closing.
 
22

--------------------------------------------------------------------------------

 
 
6.3   Delivery of Misdirected Funds.  In the event that either party hereto
receives funds, whether related to accounts receivable or otherwise, intended
for the other party, such receiving party shall immediately notify the other
party and promptly remit such funds to the other party, in all cases within ten
(10) days after receiving such funds.
 
6.4   Expenses.  Each party shall pay its own expenses incurred in connection
with the authorization, negotiation, execution of and performance under this
Agreement, including, without limitation, all fees and expenses of counsel,
accountants, agents and representatives.  Each party shall be responsible for
all fees or commissions payable to any finder, broker, advisor or similar person
retained by or on behalf of such party.
 
6.5   Employees.
 
(a)           Purchaser has offered employment to each of the Business Employees
of the Business listed on Schedule 3.11(a).  Each of the Business Employees that
accepts employment with Purchaser (collectively, the “Transferred Employees”)
will be credited for eligibility and vesting from the Closing Date under the
benefit plans, programs and arrangements of Purchaser with their service to
Seller before the Closing Date to the same extent such service was credited
under the comparable plans of the Seller.  Purchaser will use commercially
reasonable efforts to cause its third party providers of its employee benefits
to waive all limitations as to pre-existing conditions, exclusions and waiting
periods with respect to participation and coverage requirements applicable to
the Transferred Employees under any welfare plan that such employees may be
eligible to participate in after the Closing Date.  Purchaser will provide each
Transferred Employee with credit for any co-payments and deductibles paid before
the Closing Date in satisfying any applicable deductible or out-of-pocket
requirements under any welfare plans that such Transferred Employees are
eligible to participate in after the Closing Date to the same extent as if those
deductibles or co-payments had been paid under the welfare plans for which such
employees are eligible after the Closing Date.
 
(b)    Purchaser will use commercially reasonable efforts to cause its
401(k)/profit sharing plan to accept, after the Closing Date, the rollover of
amounts distributed by Seller to any Transferred Employee from any Seller
401(k)/profit sharing plan, including the acceptance in such rollover of any
outstanding plan loan of such Transferred Employee.
 
6.6   Seller Restrictive Covenants.
  
(a)   Seller Non-Solicitation of Employees.  From the Closing Date until the
second anniversary thereof, neither Seller, nor any of its Affiliates, shall,
directly or indirectly, solicit for employment or hire any employee of Purchaser
(or any of its Affiliates), including, without limitation, the Transferred
Employees, or otherwise induce or attempt to induce any employee of Purchaser
(or any of its Affiliates), including, without limitation, any Transferred
Employee, to leave his or her employment with Purchaser (or any of its
Affiliates).
  
 
23

--------------------------------------------------------------------------------

 
  
(b)   Seller Non-Solicitation of Service Providers.  From the Closing Date until
the second anniversary thereof, neither Seller, nor any of its Affiliates,
shall, directly or indirectly, solicit any and all advertisers, publishers, data
sources, outbound and inbound telemarketing service providers, or any similar
providers to disrupt, adversely affect, or terminate their relationship with
Purchaser.
 
(c)   Non-Competition.  Seller and its Affiliates covenant and agree that, from
the Closing Date until the third anniversary thereof, Seller and its Affiliates
shall not, directly or indirectly, whether as a shareholder, partner, principal,
investor, participant, owner, agent or otherwise, engage in any Competing
Business (as defined below) anywhere within the United States of America, the
World Wide Web, the Internet or any other global communications network.  For
purposes of this Agreement, the term “Competing Business” means any business
that engages in, as part of its core business, providing leads regarding
prospective students to educational institutions, whether through online means
or through inbound or outbound telemarketing activities.
 
6.7   Non-Solicitation.  From the Closing Date until the second anniversary
thereof, Purchaser and its Affiliates will not solicit for employment or hire
any employee of Seller or any of its Affiliates (other than a Transferred
Employee) or otherwise induce or attempt to induce any such employee to leave
his or her employment with Seller or any of its Affiliates.
 
6.8   Reasonableness of Restrictions.  Each of Seller and Purchaser recognizes
that the limitations set forth in Sections 6.5 and 6.6 are reasonable, not
burdensome and are properly required by Law for the adequate protection of
Seller or Purchaser, and in the event that such limitations are deemed to be
unreasonable by a court of competent jurisdiction, then Seller and Purchaser
agree to submit to a modification or reduction of such limitations as such court
shall deem reasonable.
 
6.9   Specific Performance.  In the event of a breach by either party of the
terms in Sections 6.5 or 6.6, the non-breaching party shall be entitled, if it
shall so elect, to institute legal proceedings to obtain damages for any such
breach, or to enforce the specific performance of Sections 6.5 or 6.6 by the
non-breaching party and to enjoin the non-breaching party from any further
violation of Sections 6.5 or 6.6 and to exercise such remedies cumulatively or
in conjunction with all other rights and remedies provided by law.  The parties
acknowledge, however, that the remedies at law for any breach of the provisions
of Sections 6.5 or 6.6 may be inadequate and that the non-breaching party shall
be entitled to injunctive relief against the breaching party in the event of any
breach.  If any claim or Action is commenced by either party seeking specific
performance pursuant to this Section 6.8, the prevailing party shall recover
from the losing party reasonable attorneys’ fees and costs and expenses,
including those of appeal and not limited to taxable costs, incurred by the
prevailing party, in addition to all other remedies to which the prevailing
party may be entitled.
  
 
24

--------------------------------------------------------------------------------

 
 
6.10   Change of Corporate Name.  Within five (5) business days after the
Closing, Seller shall take all necessary steps to change Seller’s corporate name
so that it is no longer AdMax Media Inc.  Seller shall cooperate with Purchaser
and take whatever steps are necessary promptly after the Closing in order to
permit Purchaser to use Seller’s trade and fictitious names, if any.
 
6.11   Update Disclosure Schedules.  Prior to the Closing Date, and in no event
later than December 28, 2010, Seller shall disclose to Purchaser any information
contained in the representations and warranties of Seller contained in Section 3
or in the disclosure schedules delivered pursuant thereto which is no longer
true and complete.  Any such disclosure shall be deemed to modify, amend or
supplement the representations and warranties.
 
6.12   Exclusive Dealing.  Between the date hereof and the Closing Date, Seller
will not:
 
(a)   solicit or initiate discussions or engage in negotiations with any Person
other than Purchaser (whether or not such discussions are initiated by Seller)
with respect to the possible acquisition of the Purchased Assets by such Person
(whether by merger, purchase of capital stock, purchase of assets, consolidation
or otherwise);
 
(b)   provide any information with respect to the Purchased Assets to any Person
other than Purchaser relating to the possible acquisition of the Purchased
Assets by such Person (whether by merger, purchase of capital stock, purchase of
assets, consolidation or otherwise); or
 
(c)   enter into a transaction with any Person other than Purchaser concerning
the possible acquisition of the Purchased Assets by such Person (whether by
merger, purchase of capital stock, purchase of assets, consolidation or
otherwise).
 
6.13   Approval of Certain Transactions.  Except as specifically contemplated by
this Agreement, Seller, without the prior written consent of Purchaser, shall
not, from the date hereof through the Closing Date:
 
(a)   incur or agree to incur any liability or obligation with respect to the
Purchased Assets or the Business or enter into any agreement or transaction
(with respect to the Purchased Assets or the Business) that cannot be cancelled
upon not more than thirty (30) days’ notice, except for customer contracts
entered into in the ordinary course of business;
 
(b)   mortgage, pledge or otherwise encumber or convey any similar interest in,
or take any action that would give rise to any Encumbrance with respect to, any
Purchased Assets or sell, lease or convey any interest in any Purchased Asset;
 
(c)   conduct the Business other than in the ordinary course;
 
(d)   waive or release any rights with respect to the Purchased Assets;
 
(e)   change its methods of accounting with respect to the Purchased Assets or
the Business; or
 
(f)   take any other action which would (i) have a material adverse effect or
result in a material adverse change in the condition (financial or otherwise) of
the Business or the Purchased Assets or (ii) which, if taken prior to the date
hereof, would constitute a breach of any representation or warranty contained in
Section 3 of this Agreement.
  
 
25

--------------------------------------------------------------------------------

 
 
6.14   Maintenance of Assets.  Seller shall use commercially reasonable efforts
to maintain the Purchased Assets in operable condition (wear and tear
excepted).  If any loss, damage, impairment, confiscation or condemnation of any
of the Purchased Assets occurs, Seller shall repair, replace or restore those
Purchased Assets to their prior condition as represented in this Agreement as
soon thereafter as possible, and Seller shall use the proceeds of any claim
under any insurance policy solely to repair, replace or restore any of the
Purchased Assets that are lost, damaged, impaired or destroyed.
 
6.15   Insurance.  Seller shall maintain in full force and effect comprehensive
general liability insurance policies with respect to the Purchased Assets and
the Business prior to the Closing Date.
 
6.16   Notice of Proceedings.  Seller will promptly notify Purchaser upon (and,
in any event within three (3) days) receipt of notice of any actual or
threatened material claim, dispute, arbitration, litigation, complaint,
judgment, order, decree, action or proceeding relating to the Business, the
Purchased Assets or the consummation of the transactions contemplated hereby.
 
6.17   Access to Offices, Officers, Accountants, Etc.  Seller will afford to the
officers and authorized representatives of Purchaser (including, without
limitation, attorneys, accountants, insurance brokers, financial advisors and
bankers) access to the offices, officers, properties, books and records
associated with the Purchased Assets and to any and all Persons Purchaser deems
appropriate in order to enable Purchaser to consummate the transactions
contemplated hereby, and will furnish Purchaser with such additional financial
and operating data and other information as to the Purchased Assets and the
Business as Purchaser may from time to time reasonably request.
 
6.18   Employees.  Seller shall permit Purchaser to interview current employees
of the Business at the premises of the Business upon reasonable advance notice
to Seller.
 
6.19   Confidentiality.  If the transactions provided for herein are not
consummated, Purchaser and its officers, managers, members, agents and
representatives shall, unless otherwise required by applicable Laws, hold in
strict confidence all information obtained from Seller and its officers,
managers, members, agents and representatives and will promptly return to
Seller, all documents obtained from Seller and its officers, managers, members,
agents and representatives and all copies of such documents made by Purchaser
and its officers, managers, members, agents and representatives or, if requested
by Seller, will destroy all such documents and copies, as well as all analysis,
compilations, summaries, studies or other documents prepared by Purchaser or its
officers, managers, members, agents and representatives which contain
information provided by Seller or its officers, managers, members, agents and
representatives; provided, however, that Purchaser may retain any documents
obtained from Seller or prepared by Purchaser if Purchaser reasonably determines
that litigation may result from the failure to consummate the transactions and
such documents may be relevant in such litigation.
  
 
26

--------------------------------------------------------------------------------

 
 
ARTICLE 7
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF PURCHASER
 
The obligations of Purchaser to acquire the Purchased Assets, pay the Purchase
Price and assume the Assumed Liabilities is subject to the satisfaction or
waiver in writing by Purchaser, on or prior to the Closing Date, of each of the
following express conditions precedent:
 
7.1   Authorization.  All corporate and other actions necessary to authorize and
effectuate the consummation of the transactions contemplated hereby by Seller
shall have been duly taken prior to the Closing.
 
7.2   Representations and Warranties.  The representations and warranties of
Seller made in or pursuant to this Agreement (giving effect to the modifications
to the disclosure schedule made in accordance with Section 6.10) shall be true
and correct on and as of the Closing Date (i) in all respects with regard to
representations and warranties limited by materiality qualifications and (ii) in
all material respects with regard to all other representations and warranties,
with the same effect as though all such representations and warranties had been
made on and as of such date (except for representations and warranties that
expressly relate to a specified date, which need to be true and correct only as
of the specified date).
 
7.3   Performance of Obligations.  Each and all of the covenants and agreements
of Seller to be performed or complied with pursuant to this Agreement on or
prior to the Closing Date shall have been duly performed and complied with or
duly waived.
 
7.4   Due Diligence Investigation.  The results of Purchaser’s due diligence
investigation shall have been satisfactory to Purchaser.  The foregoing
condition to Closing expires and is null and void on and after December 30,
2010.  Purchaser may terminate its obligation to purchase the Purchased Assets
at any time prior to December 30, 2010 by notifying Seller in writing that the
results of Purchaser’s due diligence were not satisfactory to Purchaser.  If the
termination notice is timely sent on or before December 30, 2010, Purchaser and
Seller shall not be under any obligation under this Agreement to purchase or
convey the Purchased Assets.
 
7.5   Instruments of Conveyance.  Seller shall have executed and delivered such
assignments of the Purchased Assets and other instruments of transfer and
conveyance, as shall be required to effect the transfer to Purchaser of all of
the Purchased Assets free and clear of any Encumbrances (except the Permitted
Encumbrances).
 
7.6   Delivery of Physical Possession.  Seller shall, at Closing, deliver to
Purchaser physical possession of the Purchased Assets.
 
7.7   Discharge of Encumbrances.  Seller shall, at Closing, deliver to Purchaser
evidence of the discharge of any and all Encumbrances (including Permitted
Encumbrances disclosed on the disclosure schedules but excluding all other
Permitted Encumbrances) on the Purchased Assets.
 
7.8   Litigation.  No order of any court or administrative agency shall be in
effect which restrains or prohibits the transactions contemplated hereby and
there shall not have been threatened, nor shall there be pending, any action or
proceeding by or before any court or governmental agency or other regulatory or
administrative agency or commission: (a) challenging any of the transactions
contemplated by this Agreement; (b) seeking monetary relief by reason of the
consummation of such transactions; or (c) which would adversely affect Seller or
the Purchased Assets following the Closing Date.
   
 
27

--------------------------------------------------------------------------------

 
 
7.9   Governmental Actions; Damage to Property.  There shall not have occurred
any: (a)  seizure by any Governmental Authority of all or a portion of the
Purchased Assets or (b) any damage, destruction or other impairment of or to all
or a portion of the Purchased Assets, including, without limitation, damage,
destruction or other impairment caused by theft, fire and/or any casualty.


ARTICLE 8
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER
 
The obligation of Seller to sell or otherwise transfer the Purchased Assets
hereunder is subject to the satisfaction or waiver in writing by Seller, on or
prior to the Closing Date, of each of the following express conditions
precedent:
 
8.1            Corporate Action.  All corporate actions necessary to authorize
and effectuate the consummation of the transactions contemplated hereby by
Purchaser shall have been duly taken prior to the Closing.
 
8.2   Representations and Warranties.  The representations and warranties of
Purchaser  made in or pursuant to this Agreement shall be true and correct on
and as of the Closing Date (i) in all respects with regard to representations
and warranties limited by materiality qualifications and (ii) in all material
respects with regard to all other representations and warranties, with the same
effect as though all such representations and warranties had been made on and as
of such date (except for representations and warranties that expressly relate to
a specified date, which need to be true and correct only as of the specified
date).
 
8.3   Performance of Obligations.  Each and all of the covenants and agreements
of Purchaser to be performed or complied with pursuant to this Agreement on or
prior to the Closing Date shall have been duly performed or complied with or
duly waived.
 
8.4   Payment.  Purchaser shall have paid the amounts to Seller those amounts
referenced in Section 2.7 above.
 
8.5   Litigation.  No order of any court or administrative agency shall be in
effect which restrains or prohibits the transactions contemplated hereby, and
there shall not have been threatened, nor shall there be pending, any action or
proceeding by or before any court or governmental agency or other regulatory or
administrative agency or commission: (a) challenging any of the transactions
contemplated by this Agreement; or (b) seeking monetary relief by reason of the
consummation of such transactions.
 
 
28

--------------------------------------------------------------------------------

 
 
8.6   Offers of Employment.  Purchaser shall have offered employment to the
Transferred Employees pursuant to formal employment documentation.


ARTICLE 9
MISCELLANEOUS PROVISIONS
 
9.1   Entire Agreement.   This Agreement, together with the agreements referred
to herein and the Schedules and Exhibits hereto and thereto, constitute the full
and entire agreement and understanding between the parties with regard to the
subject matter of this Agreement.  All prior and contemporaneous agreements,
covenants, representations and warranties, express or implied, oral and written,
of the parties with regard to the subject matter of this Agreement are
superseded by this Agreement, the Schedules and Exhibits to this Agreement, and
the documents referred to in or implementing the provisions of this Agreement.
 
9.2   Governing Law.  The validity, construction, and performance of this
Agreement, and any Action arising out of or relating to this Agreement shall be
governed by the Laws of the Commonwealth of Pennsylvania without regard to the
Laws of such state as to choice or conflict of Laws.  Each party hereby consents
to service of process by mail at the address to which notices are to be given.
 
9.3   Confidentiality.  Each party to this Agreement shall take all reasonable
precautions to maintain the confidentiality of the negotiation and existence of
this Agreement, the identity of the parties hereto and any nonpublic information
concerning the other parties or their respective subsidiaries or affiliates
provided to or discovered by any of them or their respective representatives and
shall not disclose any of the above information to anyone other than (a) those
people directly involved in the investigation and negotiations pertaining to the
transactions contemplated by this Agreement, including, without limitation,
attorneys, accountants and similar representatives, (b) such lenders or
investors as may be necessary to finance the transactions contemplated hereby
and (c) such Persons or Governmental Authorities whose consents or approvals may
be necessary or to whom notice needs to be given to permit consummation of the
transactions contemplated hereby.
 
9.4   Publicity.  Except to the extent otherwise required by Law, none of the
parties shall issue or authorize to be issued any press release or similar
announcement concerning this Agreement or any of the transactions contemplated
hereby without the prior approval of the other, which approval shall not be
unreasonably withheld.
 
9.5   Attorneys’ Fees.   If any claim or Action is commenced by either party
concerning the enforcement of any provision of this Agreement, the prevailing
party shall recover from the losing party reasonable attorneys’ fees and costs
and expenses, including those of appeal and not limited to taxable costs,
incurred by the prevailing party, in addition to all other remedies to which the
prevailing party may be entitled.
 
9.6   Interpretation.  The language in all parts of this Agreement shall be in
all cases construed simply according to its fair meaning and not strictly for or
against any party.  The captions of the Sections and subsections of this
Agreement are for convenience only and shall not affect the construction or
interpretation of any of the provisions of this Agreement.
 
 
29

--------------------------------------------------------------------------------

 
 
9.7   Waiver and Amendment.   This Agreement may be amended, supplemented,
modified and/or rescinded only through an express written instrument signed by
all parties or their respective successors and permitted assigns.  Any party may
specifically and expressly waive in writing any portion of this Agreement or any
breach hereof, but only to the extent such provision is for the benefit of the
waiving party, and no such waiver shall constitute a further or continuing
waiver of any preceding or succeeding breach of the same or any other
provision.  The consent by one party to any act for which such consent was
required shall not be deemed to imply consent or waiver of the necessity of
obtaining such consent for the same or similar acts in the future, and no
forbearance by a party to seek a remedy for noncompliance or breach by another
party shall be construed as a waiver of any right or remedy with respect to such
noncompliance or breach.
 
9.8   Assignment.  Except as specifically provided otherwise in this Agreement,
neither this Agreement nor any interest herein shall be assignable (voluntarily,
involuntarily, by judicial process, operation of Law, or otherwise), in whole or
in part, by any party without the prior written consent of all other parties;
provided, however, the Purchaser may elect to assign this Agreement and all of
its duties and obligations hereunder to an Affiliate prior to Closing without
obtaining Seller’s prior consent.  Upon such assignment, Seller shall release
Silverback Network, Inc. from any matters herein.
 
9.9   Successors and Assigns.   Each of the terms, provisions, and obligations
of this Agreement shall be binding upon, shall inure to the benefit of, and
shall be enforceable by the parties and their respective legal representatives,
successors and permitted assigns.
 
9.10   Notices.  All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed to have been given or made if in
writing and delivered personally or sent by registered or express mail (postage
prepaid) or by telecopier to the parties at the following addresses and
facsimile numbers:
 
if to Purchaser to:


Silverback Network, Inc.
2201 North Front Street
Harrisburg, PA 17110
Attention:  Joshua R. Gray
Telecopier: (717) 213-6977


and to:


Buchanan Ingersoll & Rooney PC
213 Market Street, 3rd Floor
Harrisburg, PA 17101
Attention:  Stephen C. Gierasch
Telecopier:  (717) 233-0852
  
 
30

--------------------------------------------------------------------------------

 
  
if to Seller to:


AdMax Media Inc.
345 Chapala Street
Santa Barbara, CA 93101
Attention: Thomas Banks
Telecopier: (805) 456-2063


Notices will be deemed to have been received:  (i) in the case of personal
service, on the date actually received; (ii) in the case of delivery by
telecopier transmission, on the date of a confirmed transmission; (iii) in the
case of delivery by express mail, on the first business day following the day
they are deposited with the postal service or reputable overnight courier; and
(iv) in the case of delivery by certified mail, on the fifth day after they are
deposited with the postal service.
 
9.11   Severability.  Each provision of this Agreement is intended to be
severable.  Should any provision of this Agreement or the application thereof be
judicially declared to be or become illegal, invalid, unenforceable or void, the
remainder of this Agreement will continue in full force and effect and the
application of such provision to other persons or circumstances will be
interpreted so as reasonably to effect the intent of the parties.
 
9.12   No Third-Party Beneficiaries.  Nothing in this Agreement will be
construed as giving any person, other than the parties hereto and their
respective heirs, successors and permitted assigns, any right, remedy or claim
under or in respect of this Agreement or any provision hereof.
 
9.13   Warranty of Authority.   Each of the individuals signing this Agreement
on behalf of a party hereto warrants and represents that such individual is duly
authorized and empowered to enter into this Agreement and bind such party
hereto.
 
9.14   Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute a single agreement.
 
 
31

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
  

  PURCHASER:           Silverback Network, Inc.          
 
By:
/s/ Joshua R. Gray       Name: Joshua R. Gray       Title: President          

 
 

  SELLER:           AdMax Media Inc.          
 
By:
/s/ Thomas Banks       Name: Thomas Banks       Title: CFO          



  


 
LENCO MOBILE INC.
solely with respect to its acceptance and
acknowledgment of Article 5:
          Lenco Mobile Inc.          
 
By:
/s/ Thomas Banks       Name: Thomas Banks       Title: CFO          


 
 
32

--------------------------------------------------------------------------------

 
                                        
List of Schedules and Exhibits
   
Schedules
  

Schedule 2.1(a) Purchased Intellectual Property Schedule 2.1(c) Equipment
Schedule 2.1(d) Assigned Contracts Schedule 2.1(e) Transferred Employees
Schedule 2.1(f) Purchased Names/Marks Schedule 2.1(i) Accounts Receivable
Schedule 2.3(a) Assumed Liabilities Schedule 2.3(d) Accounts Payable Schedule
3.6 No Conflict and Violation Schedule 3.7 Consents and Approvals Schedule
3.10(b) IP Conflicts Schedule 3.11(a) Business Employees Schedule 3.11(c)
Employee Benefit Plans Schedule 3.12 Taxes Schedule 3.13 Insurance Schedule 3.15
Brokers Schedule 3.16 Financial Statements     Exhibits       Exhibit A Escrow
Agreement Exhibit B Bill of Sale, Assignment and Assumption Agreement

 
 
 
33

--------------------------------------------------------------------------------

 
 
Disclosure Schedules
 
2.1(a) Purchased Intellectual Property
  

●
The following Internet websites and the software hosted thereon:
      o
www.getmyonlinedegree.com
        o
www.internetcollegedirectory.com
        o
www.collegematchingservice.com
      ●
HTML Portal to individual school pages used by service representatives to enter
data (TSR Portal)
    ●
A nonexclusive, worldwide, perpetual, royalty-free, assignable, transferable
license to use, copy, modify, sell, sublicense, and create derivative works
from,  the following software assets of Seller used in connection with the
Business: AdMaximizer, Do Not Call, List Management, and Pamela.

  
2.1 (c) Equipment

   
Vendor
Description
Computer Equipment
CPU Hardware on Invoice 3784 & 3793
CPU Hardware on Invoice 3784 & 3793
Dell
Server memory 8 GB 2 x 4 Gb
Vialinx
13 Datascension Biz class Comps with monitor
Vialinx, S.A.
67 Dell computers
Vialinx
50 CDC Computers with flat screen Monitor
   
Furniture, Fixtures, Equipment
Furniture on Invoice 3784 & 3793
Furniture on Invoice 3784 & 3793
Furniture on Invoice 4325
Furniture on Invoice 4325
Headsets Direct
Headsets Direct
Server
2 GB RAM - Dialer Server - Contains all custom code for Dialer and hosts AMCAT
management system
Prohet Network Integration, Inc
Network  hardware
Prohet Network Integration, Inc
Network  hardware
Prohet Network Integration, Inc
Network  hardware
Server
12 GB RAM - Asterisk Server - main VoIP Server for Dialer
Server
8 GB RAM - Database Server - Backup Database Server and contains some reporting
systems.
Vialinx
Furniture set up for 50 Stations
Noble
Add'l line for calls (increase thru-put)
Vialinx
Printer, headsets phones
   
Other Equipment and Servers
Datascension
4 IP Based Cameras
Datascension
4 IP Based Telephones
Server
64 GB RAM - Windows Server hosting MS SQL - main Database Server for Dialer and
main reporting server including recording storage
Server
2 GB RAM - PBX server for VoIP phones in Costa Rica.
Server
2 GB RAM Penguin/Relion - Spare
Server
2 GB RAM Penguin/Relion - Spare
Server
2 GB Super Micro - Spare
Server
2 GB Dell - Spare

  

 
1

--------------------------------------------------------------------------------

 
  
2.1(d) Assigned Contracts
 
Agreements with Data Vendors:
 
Acquisis
Bloosky
Cutting Edge
IMS
Lead 5 Media 10 day (David Tran) Feed
Performancems
Reliant - Postal
Revenue Enhancement Group
ThruChannel
Useful
vayan
Vibrant - EDU
Web Clients
Wheaten Partials
KMPG
Datascension
Vialinx - [NOT YET SIGNED]
SHN
Unique Leads
Modern Ads


 
2

--------------------------------------------------------------------------------

 


Agreements with Online Vendors:


AdNetwork Media
Affiliate.com
Affilit Media
CPA Nation
Doubleplay Media
Market Leverage
Offerweb
Wheaten & Wheaten
405 Interactive
Adactive Media Online
Course Mentor
Degree Source
Degree Speak
Edu Markets
Education Media Worldwide
Jefferson Education
Leadflash
Only Education
School and Education
The College Educator
Vintage Media Direct
The Scholars
Elite Education Group


 
Agreements with Search EDU Publishers:
 
A2Z Classes
Click4College
Degree Trail
Emma’s Choice
Learning and Earning
NextEduStep
Peak Degree


 
3

--------------------------------------------------------------------------------

 
Agreements with Customers:
 
Academix Direct
Ad Assurance
CUNet
Dedicated Marketing
Direct Agents
Ed Ideas
Encircle
Enversa
First Impression Interactive
FocusQuest
List Source Direct
Media Spike
Offerfusion
Revenue Enhancement Group
Rising Results
Tightrope Interactive
University Bound
Ward
Action Lead Solutions (terminated in October)
AffNet
Barons Media
College Bound
Education Dynamics
Global Corp Marketing
Hybryd
LocalCollegeInfo.com
M2C Marketing
Magnotude Mutua
NEOC/ABNS Group
Plattform
Rex Direct


Merchant Account Campaign Agreement: Pivotal / Tangerine


Telecom Agreements:
 
  Impact
  Noble/Amcat
  TCA/Telespan



 
2.1(e) Transferred Employees
 
Chris Seidel
Dustin Stollberg
Joseph Hettich
Hector Gutierrez
 
 
2.1(f) Purchased Names/Marks
 
AdMax Media Inc.
getmyonlinedegree.com
 
4

--------------------------------------------------------------------------------

 
 
2.1(i) Accounts Receivable
 
See Attached, as of 10/31/10
 


 
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 




 
2.3(d) Accounts Payable
 
See Attached, as of 10/31/10
 


 
 
 
 
 

 
 
6

--------------------------------------------------------------------------------

 


3.6 No Conflict or Violation
 
The following Assigned Contracts Require Consent to Assignment:
 
Data Vendor Contracts: Performancems, Revenue Group, ThruChannel ,
Online Vendor Contracts: Affiliate.com, Market Leverage, Wheaten & Wheaten
Customer Contracts: Encircle, First Impression Interactive, Education Dynamics,
Global Corp Marketing
Telecom Contracts: Noble/Amcat


 
The following Assigned Contract May Require Consent to Assignment:
 
Data Vendor Contracts: Acquisis, Bloosky, Lead 5 Media 10 day (David Tran) Feed,
KMPG
Customer Contracts: Academix Direct, CUNet, FocusQuest, Tightrope Interactive,
Plattform, Rex Direct
Telecom Contracts: Impact, Affnet, College Bound


 
3.7 Consents and Approvals
 
None.
 


 
3.8 Litigation
 
September 29, 2010 letter from the Wisconsin Department of Agriculture, Trade
and Consumer Protection request that the Seller cease contacting Wisconsin
consumers until the Seller registers with the state as a telephone solicitor.
 
October 4, 2010 claim by Brett Harris that Seller violated certain Do Not Call
rules.
 


 
3.9 Encumbrances to Be Removed at Closing
 
Security interests in certain assets of the Seller in favor of Agile Opportunity
Fund, LLC, a Delaware limited liability company.
 


 
3.10(b) Intellectual Property Conflicts
 
None.
 
 
7

--------------------------------------------------------------------------------

 


3.11(a) Business Employees

           
Name
Age
Location
Length of Service
Accrued Vacation and Sick Time
Annual Salary
Chris Seidel
36
Santa Barbara, CA
Since March 31, 2009
At December 31, 2010 - 0 hrs *
 $ 100,000.00
Dustin Stollberg
32
Santa Barbara, CA
Since March 31, 2009
At December 31, 2010 - 0 hrs *
 $  63,000.00
Joseph Hettich
26
Santa Barbara, CA
Since April  26, 2010
At December 31, 2010 - 0 hrs *
 $  34,000.00
Hector Guttierrez
27
Santa Barbara, CA
Since March 31, 2009
At December 31, 2010 - 0 hrs *
 $  48,000.00
           
* Seller has a paid time off "use it or lose it" policy that runs to December 31
of each year.
 



 


 
3.11(c) Employee Benefit Plans
 
Lenco Retirement & Profit Sharing Plan
Health Benefits through Anthem
Dental and Vision through Principal
Paid Time Off


 
3.12 Taxes
 
None.
 


 
3.13 Insurance
  

●
Travelers Property Casualty Co. of America, Package Policy No. TT09404657,
renewed effective 8/26/10
      o
Deluxe Property Coverage
        o
Commercial General Liability
        o
Employee Benefits Liability
      ●
Travelers Property Casualty Co. of America, Umbrella Excess Liability Policy No.
TT09404658, renewed effective 8/26/10
    ●
Axis Surplus Insurance Company, Professional Liability Policy No.
ECN000075031001, effective 9/17/10

     
 
8

--------------------------------------------------------------------------------

 
  
3.15 Brokers
 
Maren Group
 


 
3.16 Financial Statements
 
See Attached
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

 


3.21 Proprietary Information Agreements
 
Michael Jett, a former employee, signed a proprietary information agreement,
which he may have breached.
 
 
 
 
 
 
 
 
10

--------------------------------------------------------------------------------